BUTTS, Justice,
concurring.
I concur in releasing relator in this habe-as corpus action, but for other than the majority reason.
The supplementary transcript filed by the State shows a continuing saga in the court: The motion for contempt was served personally on relator and the contempt hearing set for March 30,1983. The relator and the State agreed to reset the case for hearing on April 27th. Relator did not appear; a writ of attachment and contempt order issued. That contempt order committed relator to custody for fourteen (14) days and until the arrearage of $1,390.00 was paid, confinement not to exceed six (6) months. It is observed the motion for contempt alleged relator was in arrears in the sum of $1,645.00. Thus it may be concluded he had made some payment.
Relator was arrested but released from jail after one day on July 7th. The temporary order not only released him pending payment of $600.00 by August 10, but provided that the contempt order was suspended and held in abeyance until he paid $600.00. On August 10th there was another agreed resetting to September 14th, conditioned on payment of $600.00. On September 14th the case was again reset by agreement to October 5th; writing on the instrument noted relator had paid $265.00 and was “to bring in several hundred more” on October 5th. Relator did not appear.
An attachment order containing a contempt order issued after that. That contempt order is identical to the first one as to arrearage owed ($1,390.00) but differs as to punishment. A fine of $100.00 and commitment not to exceed six months are ordered as well as payment of the arrearage. No mention is made of the suspension of the contempt order.
I would hold that new process should have issued under these circumstances. Ex parte Herring, 438 S.W.2d 801, 803 (Tex.1969). There should have been a determination of breach of the condition. Ex parte Sauser, 554 S.W.2d 239, 241 (Tex.Civ.App.—Dallas 1977, no writ); Ex parte McNemee, 605 S.W.2d 353, 357 (Tex.Civ.App.—El Paso 1980, no writ), overruled on other grounds, Huff v. Huff, 648 S.W.2d 286, 290 (Tex.1983). In addition, the commitment order specifies that the sheriff will keep him in custody “the term of imprisonment of $1,390.00 days in jail ...,” which is, of course, no term. Ex parte Barnett, 600 S.W.2d 252, 256 (Tex.1980).
I would order the release of relator for these reasons.